                         UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

  JORGE GONZALES on behalf of his
  minor child A.G.; TODD MERRELL on               Case No. 4:18-cv-00092-DCN
  behalf of his minor child A.M.;
  MANUEL MORALES and VERONICA                     MEMORANDUM DECISION AND
  MORALES on behalf of their minor                ORDER
  child Z.M.; HENRY MUNOZ and
  MISTY MUNOZ on behalf of their
  minor child I.M.; ERASMO SALAZAR
  and ELLEN SALAZAR on behalf of
  their minor children C.S. and S.S.;
  ROBERT SANCHEZ and TIFFINY
  SANCHEZ on behalf of their minor child
  I.S.; SILVIA OCHOA on behalf of her
  minor child D.O.; SONIA RAMIREZ on
  behalf of her minor child V.R.,

  Plaintiffs,

          v.

  BURLEY HIGH SCHOOL; CASSIA
  JOINT SCHOOL DISTRICT 151;
  GAYLEN SMYER in his official and
  individual capacity; SANDRA MILLER
  in her official and individual capacity;
  LEVI POWER in his official and
  individual capacity; and DOES I-X,

  Defendants.


                                  I. INTRODUCTION

       This case involves First Amendment retaliation claims for disciplinary actions

taken against plaintiff members of the Burley High School (“BHS”) cheer team

(“Plaintiffs”). Plaintiffs engaged in a peaceful “sit-in” during an early morning cheer



MEMORANDUM DECISION AND ORDER - 1
practice to protest bullying and favoritism by their cheer coach. Plaintiffs were ultimately

suspended from the cheer team for three weeks as a punishment and had to sign a list of

stipulations agreeing to additional punishment to be let back on the squad. Although

Plaintiffs signed the stipulations, they each also reserved their right to engage in the

school district’s grievance process. In response, the BHS administration dismissed

Plaintiffs from the cheerleading team for the rest of the school year.

        Plaintiffs thereafter filed the instant suit, alleging two claims of retaliation in

violation of the First Amendment. Plaintiffs’ first claim for relief is for the retaliation

they experienced for initiating the sit-in, while Plaintiffs’ second claim for relief is for the

retaliation they purportedly suffered as a result of reserving their rights to engage in the

school district’s grievance process. Defendants BHS, Cassia Joint School District 151,

Superintendent Gaylen Smyer, Assistant Superintendent Sandra Miller, and Principal

Levi Power (collectively referred to hereinafter as “Defendants”) seek summary dismissal

of both of Plaintiffs’ claims. Plaintiffs filed a motion for partial summary judgment,

seeking summary adjudication of their claim of retaliation for reserving their rights to

grieve the school district’s decision. On June 5, 2019, the Court held oral argument on

both motions. For the reasons stated herein, the Court DENIES Defendants’ Motion for

Summary Judgment and GRANTS Plaintiffs’ Motion for Partial Summary Judgment.

                                            II. BACKGROUND1

        The BHS cheer team won the state championships during the 2015-2016 and


1
 Unless otherwise referenced, the following facts are taken from Plaintiffs’ Complaint. Dkt. 1. For
purposes of the present motions, the following background facts have not been disputed.


MEMORANDUM DECISION AND ORDER - 2
2016-2017 school years under head coach Heidi Smith. Eight of the nine plaintiff

cheerleaders were on at least one of the state championship teams. In the spring of 2017,

the BHS administration hired a new coach, Laine Mansfield, as the head coach of the

cheer team. Mansfield had previously served for a portion of a year as an assistant junior

high cheer coach.

       In April 2017, Mansfield conducted tryouts for the 2017-2018 BHS cheer team.

Mansfield’s temperament and fairness immediately concerned Plaintiffs. For instance,

Victoria Aragon, an incoming senior who had been a member of both state championship

cheer teams, did not make the squad for her senior year. Due to a personal dispute with

Aragon, Mansfield prohibited Plaintiffs from communicating with, associating with, or

otherwise talking about Aragon while at cheerleading practice or in the presence of

Mansfield. Mansfield verbally reprimanded Plaintiffs if she observed them

communicating or associating with Aragon.

       Mansfield also demonstrably favored the younger members of the cheer team she

had coached as an assistant coach of the junior high team, including her own daughter.

For Plaintiffs, Mansfield enforced mandatory attendance for practices and events, and

made no exceptions for conflicting school-related activities, family functions, or any

other non-emergency scheduling conflict. If Plaintiffs missed a single practice, they were

excluded from practices and important games and events during the week the practice

was missed. Mansfield also punished one Plaintiff, A.G., by excluding her from

participating in a cheer parade when she missed practice to attend a previously scheduled

school yearbook camp. This punishment was given even though—several months prior—


MEMORANDUM DECISION AND ORDER - 3
Mansfield had excused A.G. from attending practice that day so she could attend the

yearbook camp. However, Mansfield rescheduled the entire team’s practice when her

own daughter or other junior members of the team had a conflict.

       Mansfield also routinely bullied Plaintiffs by degrading their cheerleading abilities

and appearance. Mansfield told Plaintiffs they “sucked and that she had no idea how

[they] ever won a state title,” claimed they looked “trashy and gross,” criticized Plaintiffs

during practice by stating they “looked really dumb, ugly or sloppy,” and talked

negatively about certain Plaintiffs to other members of the team, including describing one

Plaintiff as “the most loud, obnoxious person she’d ever met” and complaining how

“lazy” another Plaintiff was. Dkt. 29-3, Ex. 2, at 15, 24, 33, 34.

       Finally, Mansfield demonstrated a lack of basic knowledge of, or concern for, the

safety requirements cheer coaches are required to observe. For example, flyers—

cheerleaders who are lifted or thrown into the air—were repeatedly dropped on the floor

during practice. Although such falls can cause paralysis or even death, Mansfield would

tell the flyers to “brush it off, suck it up, and do it right next time” when they were

dropped. Id. at 28. Yet Mansfield would not teach the girls the appropriate way to do the

stunt or ensure they had the basics down before they again attempted dangerous

acrobatics. Id. Mansfield also put inexperienced cheerleaders together in groups, gave the

squad no direction on how to safely stunt, paired stunt groups incorrectly based on their

size, risking serious injury, and tried to make the cheerleaders attempt illegal stunts. Id.

       Plaintiffs and their parents voiced numerous complaints to the BHS administration

about Mansfield’s behavior and attended meetings with BHS and Cassia Joint School


MEMORANDUM DECISION AND ORDER - 4
District administrators. In response to such complaints, the BHS administration put

Mansfield on a Performance Improvement Plan, requiring her to, among other things,

“keep her communication positive” with members of the cheer team, refrain from texting

cheerleaders one on one, refrain from discussing sensitive issues about the cheerleaders

with others, and to be “consistent and fair with all girls in the cheer program[.]”2 Dkt. 26-

10, Ex. 5, at 18:1-25:5. When Mansfield’s behavior did not improve, Plaintiffs organized

a sit-in during their early morning practice on September 29, 2017, to protest Mansfield’s

“bullying, favoritism, and incompetence.” Dkt. 26-1, at 2.

        At approximately 8:10 a.m. on the day of the protest, fourteen BHS cheerleaders

(nine of whom are plaintiffs in this suit), entered the BHS gym at the end of one of their

before-school practices. The protesting cheerleaders wore their regular school clothes

(rather than their designated practice uniforms) and sat on the bleachers for

approximately two minutes until they were asked to leave by BHS Athletic Director

Gordon Kerbs. When asked to leave the gym, one of the Plaintiffs argued with Kerbs and

Assistant Principal Andrew Wray, stating the cheerleaders had a right to peacefully

protest. However, all of the girls ultimately left the gym and went to the library with

Kerbs and Wray.

        At the end of the day on September 29, 2017, Plaintiffs were informed that they

were suspended from the cheerleading team for the next week. On October 5, 2017, the

BHS Principals’ Office gave each Plaintiff a list of additional punishments to which


2
 It is not clear from the record whether Plaintiffs were aware the District had placed Mansfield on a
Performance Improvement Plan.


MEMORANDUM DECISION AND ORDER - 5
Plaintiffs and their parents were required to agree in order for Plaintiffs to be allowed

back on the cheerleading team. The October 5, 2017, letter provided:

       In order to rejoin the cheer squad at [BHS] each of the following must take
       place:

          -You will serve a suspension from competing in events/games
          until October 23, 2017, you will be allowed and expected to
          attend all practices starting Monday, October 9[,] 2017. You
          will be expected to attend and sit in warm up gear with the
          coaches during any games/events for the remainder of the
          suspension starting Monday, October 9[,] 2017.

          -You will vocally address the entire cheer squad and coaches
          Monday morning, October 9[,] 2017 with a sincere apology.

          -You will agree to participate in a 4-hour service project to be
          completed on a Saturday before October 23, 2017. The date
          will be given to you by the coaches.

          -By October 23, 2017 you will write a one-page paper
          explaining what you have learned about yourself through this
          experience and will come up with one team building
          activity/idea and present that in your paper to the coaches.

          -You will be expected to follow the rules in the cheer
          handbook, failure to follow the rules will result in dismissal
          from the squad.

          -You will have and maintain a positive attitude and work ethic
          with all aspects of the cheer squad moving forward.

          -Any negative texts/social media posts about any member of
          the cheer squad, cheer coaching staff or [BHS] will result in
          dismissal from the team.

          -Any parent boosters [sic] activity must be cleared through the
          coaches.

          -This letter must be signed by the cheerleader and a
          parent/guardian and hand delivered [to BHS administration] by



MEMORANDUM DECISION AND ORDER - 6
          3:30 PM on Friday October 6, 2017. Failure to do so will result
          in dismissal from the cheer squad.

Dkt. 25-8, Ex. S.

       Each of the Plaintiffs and their parents returned signed stipulation agreements to

the BHS administration by October 6, 2017. However, Plaintiffs also attached a one-

sentence letter stating, “I/We are signing this but we want to reserve our right to be

afforded our rights in the districts [sic] grievance process[.]” Id.

       On October 7, 2017, Cassia School District Superintendent Gaylen Smyer

(“Superintendent Smyer”) and Assistant Superintendent Sandra Miller (“Assistant

Superintendent Miller”) sent each Plaintiff a letter dismissing them from the cheer team

for the 2017-2018 school year. The dismissal letter stated, in part:

       It is clear to district level administration that while the stipulation agreements
       were returned the presence of the additional page or addendum suggests a
       continued conflict on the part of the cheer team, the individual student and
       parents with the coach and school administration. Such an expression is
       interpreted to be a desire to utilize the grievance process as opposed to the
       solution propounded by the administration. It is the belief of the school
       superintendent and the assistant superintendent [that] the school and the
       cheer team would be best served by revoking the membership of [each
       Plaintiff] on the [BHS] cheer team effective Monday, October 9, 2017 at 8:00
       a.m.

Dkt. 25-8, Ex. T. Cheerleaders who participated in the sit-in and signed the stipulation

letter, but who did not reserve their right to engage in the school district’s grievance

process, were allowed back on the cheer team.

       Plaintiffs thereafter filed the instant suit alleging two counts of retaliation in

violation of the First Amendment under 42 U.S.C. § 1983. Plaintiffs’ first claim for relief

alleges that the Defendants unlawfully retaliated against Plaintiffs by imposing a three-


MEMORANDUM DECISION AND ORDER - 7
week suspension and additional punishments in response to Plaintiffs engaging in their

constitutionally protected right to peacefully protest (hereinafter “Claim One”). Plaintiffs’

second claim for relief alleges Defendants unlawfully retaliated against Plaintiffs by

dismissing them from the cheerleading team for reserving their rights to engage in the

school district’s grievance process (hereinafter “Claim Two”).

       On January 11, 2019, Defendants and Plaintiffs filed cross-motions for summary

judgment. Defendants seek summary judgment with respect to both of Plaintiffs’ First

Amendment retaliation claims. Plaintiffs contend a genuine issue of disputed material

fact precludes summary judgment on Claim One, but suggest the undisputed facts

establish they are entitled to summary judgment on Claim Two.

                                 III. LEGAL STANDARD

       Motions for summary judgment are governed by Rule 56 of the Federal Rules of

Civil Procedure. Rule 56 provides that judgment shall be granted if the movant shows

there is no genuine dispute as to any material fact and that the movant is entitled to

judgment as a matter of law. Fed.R.Civ.P. 56(a). According to Rule 56, an issue must be

both “material” and “genuine” to preclude entry of summary judgment. Id. An issue is

“material” if it affects the outcome of the litigation. Hahn v. Sargent, 523 F.2d 461, 464

(1st Cir. 1975). That is, a material fact is one that is relevant to an element of a claim or

defense which might affect the outcome of the suit. The materiality of a fact is thus

determined by the substantive law governing the claim or defense. T.W. Elec. Serv., Inc.

v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (citing Anderson v.




MEMORANDUM DECISION AND ORDER - 8
Liberty Lobby, Inc., 477 U.S. 242 (1986)). Disputes over irrelevant or unnecessary facts

will not preclude a grant of summary judgment. Id.

       On the other hand, an issue is “genuine” when there is “sufficient evidence

supporting the claimed factual dispute . . . to require a jury or judge to resolve the parties’

differing versions of the truth at trial.” Hahn, 523 F.2d at 464 (quoting First Nat’l Bank

of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)). Because factual disputes are to

be decided at trial, in ruling on summary judgment motions, the Court does not resolve

conflicting evidence with respect to disputed material facts, nor does it make credibility

determinations. T.W. Elec. Serv., Inc., 809 F.2d at 630. Moreover, all inferences must be

drawn in the light most favorable to the nonmoving party. Id. at 631.

       Finally, where, as here, the parties both move for summary judgment, the Court

will consider each motion on its own merits. Fair Housing Council of Riverside Cty. v.

Riverside Two, 249 F.3d 1132, 1136 (9th Cir. 2001). In ruling on cross-motions, the

Court will consider the entirety of each party’s evidentiary submission, regardless of

which motion (or opposition) the evidence accompanied. Id. at 1136–37.

                                      IV. ANALYSIS

   A. Student Speech

       It is well-settled that students in public schools do not “shed their constitutional

rights to freedom of speech or expression at the schoolhouse gate.” Tinker v. Des Moines

Indep. Comty. Sch. Dist., 393 U.S. 503, 506 (1969). While the First Amendment rights of

students “are not automatically coextensive with the rights of adults in other settings,”

and educators are granted “substantial deference as to what speech is appropriate,” such


MEMORANDUM DECISION AND ORDER - 9
deference “does not mean abdication.” LaVine v. Blaine Sch. Dist., 257 F.3d 981, 988

(9th Cir. 2001) (internal quotation marks and citation omitted). As such, “there are

situations where school officials overstep their bounds and violate the Constitution.” Id.

        In Chandler v. McMinnville Sch. Dist, 978 F.2d 524, 529 (9th Cir. 1992), the

Ninth Circuit reviewed the Supreme Court’s student speech cases and identified three

categories of speech that school officials may constitutionally regulate, each of which is

governed by different Supreme Court precedent: (1) vulgar, lewd, obscene and plainly

offensive speech is governed by Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675

(1986); (2) school-sponsored speech is governed by Hazelwood Sch. Dist. v. Kuhlmeier,

484 U.S. 260, 266 (1988); and (3) speech that falls into neither of these categories is

governed by Tinker. 3 The parties agree Plaintiffs’ speech falls into the third category and

is governed by the standards set forth in Tinker.

        The Supreme Court in Tinker held that a school district violated the First

Amendment rights of students when it suspended them for wearing black armbands in

protest of the Vietnam War. 393 U.S. at 513. The Court determined school officials could

not restrain students’ speech without showing “facts which might reasonably have led

school authorities to forecast substantial disruption of or material interference with school

activities.” Id. at 514. Because the Tinker plaintiffs’ speech “was a silent, passive

expression of opinion, unaccompanied by any disorder or disturbance” that “neither

interrupted school activities nor sought to intrude in the school affairs or the lives of


3
 In Morse v. Frederick, 551 U.S. 393, 403 (2007), the Supreme Court held that a school may also restrict
“student speech at a school event, when that speech is reasonably viewed as promoting illegal drug use.”


MEMORANDUM DECISION AND ORDER - 10
others,” the Supreme Court held that the First Amendment prohibited school officials

from denying plaintiffs’ expression. Id. at 508, 514. In so holding, the Tinker Court

explained that “where there is no finding and no showing that engaging in the forbidden

conduct would materially and substantially interfere with the requirements of appropriate

discipline in the operation of the school, the prohibition cannot be sustained.” Id. at 509

(internal quotation marks and citation omitted).

        “Tinker’s test for determining whether the First Amendment protects ‘third

category’ student speech examines only the effect of the speech on school activities and

the rights of others.” Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 766 (9th Cir.

2006) (emphasis in original) (citing LaVine, 257 F.3d at 989-92; Chandler, 978 F.2d at

529-30; and Karp v. Becken, 477 F.2d 171, 176 (9th Cir. 1973)). Thus, there is no public

concern requirement in the context of student speech.4 Instead, the First Amendment

protects “all student speech that is neither school-sponsored, a true threat nor vulgar,

lewd, obscene or plainly offensive unless school officials show ‘facts which might



4
  In the context of First Amendment claims raised by government employees, a court evaluating restraints
on a public employee’s speech must balance “the interests of the [employee], as a citizen, in commenting
upon matters of public concern and the interest of the State, as an employer, in promoting the efficiency
of the public services it performs through its employees.” Pickering v. Bd. of Educ., 391 U.S. 563, 568
(1968). To merit the Pickering balancing test, a public employee’s speech must touch on a matter of
“public concern.” Connick v. Myers, 461 U.S. 138, 143 (1983). A public employer may be prohibited
under the First Amendment from suppressing employee speech which involves a matter of public
concern, but may constitutionally suppress employee speech addressing “matters only of personal
interest.” Id. at 147. Both the Supreme Court and the Ninth Circuit have held the public concern
requirement is inapplicable in student speech cases. Hazelwood, 484 U.S. at 266 (public school students
“cannot be punished merely for expressing their personal views on the school premises . . . unless school
authorities have reason to believe that such expression will ‘substantially interfere with the work of the
school or impinge upon the rights of other students.’”) (quoting Tinker, 393 U.S. at 509); Pinard, 467
F.3d at 767 (“In short, we do not read Tinker, its progeny or our own cases applying its standard as
importing Connick’s public concern test into the public education context[.]”).


MEMORANDUM DECISION AND ORDER - 11
reasonably have led [them] to forecast substantial disruption of or material interference

with school activities.’” Pinard, 467 F.3d at 767 (brackets in original) (quoting Chandler,

978 F.2d at 529).

         As mentioned, Plaintiffs bring two claims for First Amendment retaliation under

42 U.S.C. § 1983. To establish First Amendment retaliation claims under 42 U.S.C. §

1983, Plaintiffs must show: (1) they were engaged in a constitutionally protected activity;

(2) the Defendants’ actions would chill a person of ordinary firmness from continuing to

engage in the protected activity; and (3) the protected activity was a substantial or

motiving factor in the Defendants’ conduct. Pinard, 467 F.3d at 770. If Plaintiffs

establish the elements of a retaliation claim, “the government can escape liability by

showing that it would have taken the same action even in the absence of the protected

conduct.” Keyser v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 750 (9th Cir.

2001).

   1. The Sit-In

         A school can regulate student speech if such speech “materially and substantially

disrupt[s] the work and discipline of the school.” Tinker, 393 U.S. at 513. “This standard

does not require that the school authorities wait until an actual disruption occurs; where

school authorities ‘can reasonably portend disruption’ in light of the facts presented to

them in the particular situation, regulation of student expression is permissible.” J.C. ex

rel. R.C. v. Beverly Hills Unified Sch. Dist., 711 F. Supp. 2d 1094, 1110 (9th Cir. 2010)

(quoting Tinker, 393 U.S. at 514). Although actual disruption is not required, school

officials must have more than an “undifferentiated fear or apprehension of disturbance”


MEMORANDUM DECISION AND ORDER - 12
to overcome a student’s right to freedom of speech. Tinker, 393 U.S. at 508. Thus, a

decision to discipline speech must be supported “by the existence of specific facts that

could reasonably lead school officials to forecast disruption.” J.C. ex rel. R.C., 711 F.

Supp. 2d at 1111 (emphasis in original). Further, school officials must show that the

regulation of student speech was caused by something more than “a mere desire to avoid

the discomfort and unpleasantness that always accompany an unpopular viewpoint.”

Tinker, 393 U.S. at 509. As the Tinker Court explained: “Any word spoken in a class, in

the lunchroom, or on the campus, that deviates from the views of another person may

start an argument or cause a disturbance. But our Constitution says we must take this

risk.” 393 U.S. at 509 (citing Terminiello v. Chicago, 337 U.S. 1 (1949)).

        Defendants argue the sit-in cannot be considered constitutionally protected speech

because the undisputed facts establish the sit-in substantially disrupted the cheerleading

practice that was being conducted at the time of the protest.5 In support of their claim that

the sit-in caused actual disruption, Defendants note Plaintiffs refused to participate in

practice and did not wear their appropriate practice uniform. Dkt. 25-1, at 5. However,

disruption must “materially and substantially interfere with the requirements of

appropriate discipline in the operation of the school,” for a prohibition on speech to be

sustained. Tinker, 393 U.S. at 509 (quoting Burnside v. Byars, 363 F.2d 744, 749 (5th

Cir. 1966)). There is no evidence Plaintiffs’ failure to participate in practice or to wear




5
 Although the sit-in occurred during an early morning practice before school had started, Defendants note
before and after school practices were considered part of Plaintiffs’ cheerleading class, and that Plaintiffs
received credit and a grade for their cheerleading class. Dkt. 25-1, at 4.


MEMORANDUM DECISION AND ORDER - 13
their uniforms materially interfered with discipline in the operation of the school, or,

given the short duration of the sit-in, with the appropriate discipline of the cheerleading

class.

         Athletic Director Kerbs also stated he and Wray “had quite a conversation with

A.M. to finally get [Plaintiffs] to leave” the gym. Dkt. 25-5, Ex. F, at 19:9-10. That A.M.

may have argued with Kerbs and Wray when ordered to leave the gym also does not

establish substantial disruption for purposes of summary judgment. As the Supreme

Court emphasized in Tinker, “vigilant protection of constitutional freedom is nowhere

more vital than in the community of American schools. The classroom is peculiarly the

‘marketplace of ideas.’ The Nation’s future depends upon leaders trained through wide

exposure to that robust exchange of ideas which discovers truth ‘out of a multitude of

tongues,’ (rather) than through any kind of authoritative selection.” 393 U.S. 513

(citations omitted). Clearly, students may disagree with their teachers or administrators

without materially and substantially interfering with the requirements of appropriate

discipline in the operation of the school and without colliding with the rights of others.

Id. Contrary to Defendants’ contention, A.M.’s argument with Kerbs and Wray does not

establish the sit-in substantially disrupted the educational process for purposes of

summary judgment.

         Finally, Defendants contend they are entitled to summary judgment on Claim One

because two of the Plaintiffs, Z.M. and I.M., testified in their depositions that “it would

have been difficult to hold a practice without their participation, and that the rest of the

cheerleaders could not effectively practice without them.” Dkt. 25-1, at 6. However, Z.M.


MEMORANDUM DECISION AND ORDER - 14
clarified the non-protesting cheerleaders “could have practiced. We left before the bell

even rang to go to class.” Dkt. 25-5, Ex. J, at 17:2-3. When questioned whether the non-

protesting cheerleaders had “some difficulty really doing the practice when half the team

[wasn’t] participating,” another Plaintiff, C.S., stated, “[t]hey had to change formations,

but that happens all the time with cheer.” Dkt. 25-6, Ex. M, 11:3-6. C.S. also testified the

non-protesting cheerleaders could practice without Plaintiffs’ participation because “they

did other routines throughout the year without us.” Id. at 7-11. In light of such testimony,

even if the fact practice may have been ineffective for a few minutes could establish

substantial disruption under Tinker, it is disputed whether practice was actually

ineffective. Thus, the testimony Defendants cite is not sufficient to establish the sit-in

caused a substantial disruption as a matter of law.

       In addition to actual disruption, Defendants suggest BHS administration

“reasonably concluded that the sit-in would disrupt the educational process.” Dkt. 25-1,

at 6. The only specific fact Defendants allege to support their claim the sit-in could

reasonably lead to substantial disruption is the deposition testimony of Assistant Principal

Wray, who stated that the protest was potentially “very unsafe” because the non-

protesting cheerleaders were distracted by the sit-in, and the coaches were distracted by

attempting to supervise both the non-protesting cheerleaders and those engaging in the

sit-in. Dkt. 25-4, Ex. D, at 16:15-17:16, 23:17-24:10. But Wray’s testimony is not clear

as to why the non-participating cheerleaders’ distraction was necessarily unsafe. For

instance, Wray testified “[p]art of the cheer class is meant for training and learning cheer

routines, some of which require stunting or tumbling which has the girls doing flips or


MEMORANDUM DECISION AND ORDER - 15
other routines. If someone is not paying attention or if someone is not fully engaged in

what is going on, an injury could result.” Id. at 23:24-24:5. However, Wray did not testify

that the non-protesting cheerleaders were actually tumbling or “doing flips,” at the time

of the sit-in, and were thus unsafe as a result of their distraction. Nor do Defendants offer

any other evidence, such as testimony from Mansfield, the non-protesting cheerleaders,

or any other BHS administrator, to suggest the non-protesting cheerleaders’ distraction

was in any way unsafe.

       Defendants note school officials have a duty to prevent disturbances, including

providing an educational environment free from distractions. Dkt. 25-1, at 4 (citing

Lowery v. Euverard, 497 F.3d 584, 596 (6th Cir. 2007)). However, Defendants appear to

presume that because the sit-in occurred during cheerleading class, the protest

substantially disrupted the educational process. Id. at 6 (stating “[s]ince the Plaintiffs’

practices are all considered part of their cheerleading class, they disrupted the educational

process.”) The law does not so hold. As the Supreme Court stated in Tinker, regardless of

whether a student is in the classroom, the cafeteria, the playing field, or simply on

campus during authorized hours, she “may express [her] opinions, even on controversial

subjects. . . if [s]he does so without materially and substantially interfering with the

requirements of appropriate discipline in the operation of the school and without colliding

with the rights of others.” 393 U.S. at 513 (internal quotation marks and citation omitted);

see also Hazelwood, 484 U.S. at 266 (public school students “cannot be punished merely

for expressing their personal views on the school premises[.]”)




MEMORANDUM DECISION AND ORDER - 16
       Interpreting the facts in the light most favorable to Plaintiffs, the record shows that

the Plaintiffs missed one cheer class, and that cheer practice was temporarily interrupted

by the sit-in. Temporary interruption of class time does not, standing alone, establish

material and substantial disruption. See, e.g., J.C. ex rel. R.C., 711 F. Supp. 2d at 1117

(disruption was “entirely too de minimis as a matter of law” where although five students

were pulled out of classes for a morning, school officials had to investigate a video

created by one student and distributed to several other students, and the school had to

address concerns of an upset student and parent, there was no evidence that the video

“had any ripple effects on class activities or the work of the school.”); J.S. ex rel. Snyder

v. Blue Mountain Sch. Dist., 650 F.3d 915, 929 (3d Cir. 2011) (the inconvenience

associated with the student expression at issue, including the principal’s meetings related

to it, “general rumblings,” students talking in class for a few minutes, and some school

officials rearranging their schedules to assist the principal did not rise to a substantial

disruption); Flaherty v. Keystone Oaks Sch. Dist., 247 F. Supp. 2d 698, 704 (W.D. Pa.

2003) (“While [the school principal] believes that he can discipline a student for bringing

‘disrespect, negative publicity, [and] negative attention to our school and to our

volleyball team,’ this is simply not sufficient to rise to the level of ‘substantial disruption’

under Tinker.”).

       Defendants also contend another factor relevant to the substantial disruption

inquiry is “whether school administrators are pulled away from their ordinary tasks to

respond to or mitigate the effects of a student’s speech.” Id. (citing J.C. ex rel. R.C., 711

F.Supp.2d at 1113-14). Defendants imply the educational process was disrupted because


MEMORANDUM DECISION AND ORDER - 17
Kerbs and Wray had to leave their offices to go to the gym to deal with Plaintiffs.

However, Defendants have not shown that the actions Kerbs and Wray took to end the

sit-in were outside the realm of ordinary school activities. Instead, the record suggests

Kerbs and Wray took steps to investigate the nature of the sit-in and to remove Plaintiffs

from the gym. As the Ninth Circuit held in J.C. ex rel. R.C., “[t]hat is what school

administrators do. As long as students have attended school, some get sent to the

principal’s office for discipline, some seek counseling from the school counselors, and

upset parents on occasion voice concerns to the school[.]” 711 F. Supp. 2d at 1118-1119.

That Wray and Kerbs briefly left their offices to respond to the sit-in and discipline

Plaintiffs does not establish substantial disruption for purposes of summary judgment.

       Finally, Plaintiffs dispute Defendants’ contention that the sit-in was actually or

potentially disruptive. Dkt. 29, at 4-5 (citing Dkt. 29-3, Ex. 2, at 3-14). Each Plaintiff

described the sit-in as peaceful and brief. For instance, Plaintiff A.G. stated:

       The morning of the sit-in, the girls who participated in the sit-in and I sat on
       the gym bleachers as the other cheerleaders practiced on the gym floor. We
       sat on the bleachers and quietly whispered to one another wondering what
       was going to happen. The athletic director, Gordy Kerbs, and the BHS
       administrators came into the gym and told us we could not be there. [A.M.]
       stated that we were protesting and that the student handbook gave us that
       right. [Mr. Kerbs] told us we can be punished for insubordination and we
       were led to the library where we were told to call our parents.

Dkt. 29-3, Ex. 2, at 3-4.

       When describing the sit-in, Plaintiff A.M. noted, we “sat down on the floor

bleachers and didn’t say anything or laugh. We maintained a very serious demeanor.” Id.

at 4. Plaintiff Z.M. summarized the sit-in as follows:



MEMORANDUM DECISION AND ORDER - 18
       We walked in quietly and sat down on the west bottom part of the bleachers.
       . . . [Mansfield] did not talk to any cheerleader participating in the sit in at
       all. . . . Kerbs, the athletic advisor, was the first one to come in and talked to
       us. He was mad at us girls for doing this. . . . Wray, one of the vice principals,
       came in the gym and talked to us. I really can’t remember what he said. . .
       but the one thing I can remember is him telling us that we can’t sit there so
       he told us that we had to follow him. . . . He took us to the computer lab in
       the library and then I believe Wray told us girls something along the lines of,
       “[you are] going to get suspended and kicked off the team.”

Id. at 5-6.

       Plaintiff D.O. explained, “[a]s we walked into the gym nothing was said—no rude

comments or anything. We all took a seat, and nothing was said until the two Vice

Principals came in, and also the Athletic Director. They asked us what we were doing and

we calmly answered. In my point of view it was not disrespectful in any way. We just

quietly sat there.” Id. at 8. Plaintiff S.S. stated: “We walked in, didn’t say a word, and sat

down on the bleachers.” Id. at 11.

       With respect to A.M., the student who purportedly argued with Kerbs, Plaintiff

I.M. stated, “one of our girls [A.M.] pulled out the Student Handbook and started to read

from it. Our school Administrators/Teachers refused to listen and ordered us down to the

Media Center located in a small room in the back of the library.” Id. at 7. Plaintiff V.R.

noted A.M. read BHS administrators “some of our rights that she had printed out from

the student handbook, and they continued to ignore us and tell us we had to leave with

them. We then got up and followed them through the school to the computer lab in the

back of the library. We asked a few questions regarding why we had to leave, and they

wouldn’t answer us.” Id. at 9.




MEMORANDUM DECISION AND ORDER - 19
        As the Ninth Circuit has stated, the “substantial disruption inquiry is highly fact-

intensive. Perhaps for that reason, existing case law has not provided clear guidelines as

to when a substantial disruption is reasonably foreseeable.” J.C. ex. rel. R.C., 711 F.

Supp. 2d at 1111. “There is, for example, no magic number of students or classrooms that

must be affected by the speech.” Id. However, Tinker establishes that a material and

substantial disruption is one that affects “the work of the school” or “school activities” in

general. Tinker, 393 U.S. at 509. In Tinker, the evidence showed armbands students wore

to protest the Vietnam War caused other students to make comments, to poke fun at the

students wearing the armbands, and caused one student to feel “self-conscious.” 393 U.S.

at 518. One math teacher also testified his classroom was temporarily “wrecked” by

disputes with a student wearing an armband. Id. at 517 (Black, J. dissenting).

Nonetheless, the majority concluded the students wearing armbands “neither interrupted

school activities nor sought to intrude in the school affairs or the lives of others.” Id. at

514.

        Thus, while Defendants have presented some facts to suggest the sit-in actually or

foreseeably disrupted the educational process, the record on summary judgment does not

present a disruption of sufficient magnitude to satisfy Tinker. Nor, as described above, is

Defendants’ characterization of the purported disruption undisputed.6 Because

Defendants have not established the sit-in caused a substantial disruption to school


6
  Moreover, as Plaintiffs note, the facts also suggest Wray and Kerbs’ response to the sit-in exacerbated,
rather than contained, any disruption to the cheerleading class. Dkt. 29, at 5. The record on summary
judgment suggests that, absent Wray and Kerbs’ actions, the cheer practice could have continued without
disruption despite the sit-in.



MEMORANDUM DECISION AND ORDER - 20
activity as a matter of law, and have not offered sufficient facts to allow the Court to

determine whether their fear that substantial disruption was likely to occur was

reasonable, summary judgment with respect to Claim One is inappropriate.7 Tinker, 393

U.S. at 514 (the school bears the burden of demonstrating sufficient facts to support its

forecast of substantial disruption.)

    2. Plaintiffs’ reservation of rights

       Defendants concede that the Plaintiffs’ reservation of rights to use the school

district’s grievance process was protected under the First Amendment. Dkt. 25-1, at 6. As

such, Defendants do not suggest Plaintiffs’ reservation of rights actually or potentially

disrupted school activities. Defendants instead contend Plaintiffs cannot meet the second

and third elements of a First Amendment retaliation claim with respect to Claim Two.

       a. Chilling effect of Defendants’ actions

       The second element of a First Amendment retaliation claim requires Plaintiffs to

establish the Defendants’ actions in dismissing them from the cheerleading team would

chill a person of ordinary firmness from continuing to engage in constitutionally

protected activity. Pinard, 467 F.3d at 770. Defendants argue Plaintiffs cannot satisfy this

element because they engaged in the school district’s grievance process both prior to and

after being dismissed from the cheerleading team. Defendants maintain Plaintiffs’ First

Amendment retaliation claim fails “because at no point were the Plaintiffs chilled from

engaging in the District’s grievance process.” Dkt. 25-1, at 7.


7
 In their Motion for Summary Judgment, Defendants do not challenge the second two elements of
Plaintiffs’ First Amendment retaliation claim with respect to the sit-in.


MEMORANDUM DECISION AND ORDER - 21
       Defendants misinterpret the law—a plaintiff is not required to have actually been

chilled by a defendant’s actions in order to state a retaliation claim. Instead, the “test is

generic and objective. Whether [plaintiff] was, or would have been, chilled is not the

test.” O’Brien v. Welty, 818 F.3d 920, 933 (9th Cir. 2016). “Because it would be unjust to

allow a defendant to escape liability for a First Amendment violation merely because an

unusually determined plaintiff persists in his protected activity. . . the proper inquiry asks

‘whether an official’s acts would chill or silence a person of ordinary firmness from

future First Amendment activities.’” Mendocino Env’l Ctr v. Mendocino Cnty., 192 F.3d

1283, 1300 (9th Cir. 1999) (quoting Crawford-El v. Britton, 93 F.3d 813, 826 (D.C. Cir.

1996)).

       Significantly, the Ninth Circuit has previously held that suspension from extra-

curricular activities would chill a person of ordinary firmness from continuing to engage

in protected activity. Pinard, 467 F.3d at 771. As in this case, plaintiffs in Pinard were

suspended from a sports team for protesting an abusive coach. The Pinard Court held:

       The petition and complaints against [the coach] were constitutionally
       protected, and the defendants’ suspension of the plaintiffs would lead
       ordinary student athletes in the plaintiffs’ position to refrain from
       complaining about an abusive coach in order to remain on the team. Thus, if
       the plaintiffs can show that their protected speech was a ‘substantial or
       motivating factor’ in the defendants’ decision to suspend them from the team
       permanently, and the defendants fail to show that they ‘would have taken the
       same action even in the absence’ of that speech, then the defendants violated
       the plaintiffs’ First Amendment rights.

Id.

       Defendants do not offer any evidence or argument other than their contention that

Plaintiffs were “never refrained from engaging in and continuing to engage in the


MEMORANDUM DECISION AND ORDER - 22
District’s grievance process,” to dispute the second element of Plaintiffs’ First

Amendment retaliation claim. Dkt. 28, at 5. Defendants cannot escape liability for

retaliation simply because Plaintiffs persisted in the constitutionally protected activity of

grieving their punishment. Mendocino, 192 F.3d at 1300. Nor do Defendants offer any

relevant facts to distinguish this case from the situation faced by the student athletes in

Pinard. The Court accordingly finds Defendants’ dismissal of Plaintiffs from the

cheerleading team would lead ordinary student athletes in Plaintiffs’ position to refrain

from engaging in the grievance process in order to stay on the cheer team.

       b. Substantial or motivating factor for Plaintiffs’ dismissal

       Defendants argue Plaintiffs cannot establish the third element of a First

Amendment retaliation claim because Plaintiffs’ reservation of rights to use the district’s

grievance process was not a substantial or motivating factor in Defendants’ decision to

dismiss Plaintiffs from the cheerleading team. Dkt. 25-1, at 7 (citing Pinard, 467 F.3d at

770). In support of this contention, Defendants note Superintendent Smyer, Assistant

Superintendent Miller and BHS Principal Levi Power (“Principal Power”) each testified

in their depositions that Plaintiffs were not removed from the cheerleading team because

they reserved their right to take advantage of the district’s grievance process.

       For instance, when asked, “[d]id you revoke the membership of the twelve

cheerleaders that were kicked off the team, because they had expressed that they wanted

to file a grievance?” Superintendent Smyer responded:

       No. That wasn’t the issue at all. They brought back the stipulations – they
       had qualified their stipulations, and we were looking for an unqualified



MEMORANDUM DECISION AND ORDER - 23
       acceptance of the stipulation. The grievance letter was just indicative of –
       that they were still not accepting of the expectations that were set forth.

Dkt. 25-3, Ex. A, at 16:4-14. Assistant Superintendent Miller similarly stated: “It is my

testimony that I believe [Plaintiffs] were dismissed from the cheer team not because they

asked to be able to grieve but because they chose not to complete the stipulations that

were set forth here without some continued conflict. They—there was still conflict, in my

mind; and it was not going to be resolved.” Dkt. 25-3, Ex. B, at 31:11-17. Principal

Power also confirmed he determined Plaintiffs needed to be dismissed from the

cheerleading team “[b]ecause they clearly weren’t in agreeance [sic] with the stipulations

that we – that were set out.” Dkt. 25-3, Ex. C, at 28:19-24.

       With such testimony, Defendants attempt to establish the motivating factor for

Plaintiffs’ dismissal was Plaintiffs’ disagreement with the stipulations, and not Plaintiffs’

constitutionally protected reservation of rights. There are two problems with this

argument. First, Plaintiffs and their parents signed the stipulation letter and returned it to

BHS administration within the time period specified for doing so. The stipulation letter

specifically stated that in order to rejoin the cheer team, Plaintiffs would need to

complete each of the punishments outlined therein, as well as to follow the cheer

handbook, maintain a positive attitude and work ethic, and avoid any negative texts or

social media posts about any member of the cheer squad, cheer coaching staff or BHS.

Dkt. 25-8, Ex. S. Plaintiffs demonstrated they would comply with these conditions—

regardless of whether or not they agreed with them—by signing and returning the




MEMORANDUM DECISION AND ORDER - 24
stipulation letter.8

        Second, and more importantly, Defendants’ subjective interpretation of Plaintiffs’

motivation for reserving their constitutional rights to grieve the district’s decision is not

distinguishable from the reservation of rights itself. Defendants attempt to argue that the

substantial or motivating factor for dismissing Plaintiffs was not that Plaintiffs reserved

their rights to grieve the district’s decision, but that the reservation of rights indicated

Plaintiffs did not agree with their punishment and would continue to cause disunity

within the team. The only support for this conclusion, however, is the fact that Plaintiffs

reserved their rights to grieve the district’s decision. Thus, although Defendants admit

they could not constitutionally dismiss Plaintiffs from the team for reserving their

grievance rights, they suggest they could constitutionally dismiss Plaintiffs for the

symbolic message Plaintiffs’ reservation of rights purportedly expressed. Tinker

expressly prohibits school officials from punishing students for such “silent, passive

expression of opinion[.]” 393 U.S. at 508. Further, Defendants’ argument that Plaintiffs’

“desire to grieve was not the root cause of the Plaintiffs’ dismissal from the team,” and

that Plaintiffs were “dismissed because of their actions” is hollow when Defendants do

not identify any actions Plaintiffs took apart from the constitutionally protected conduct



8
  Defendants note one “Plaintiff [A.G.] even testified in her deposition that she would not have completed
one of the stipulations even if allowed back on the team, and that even though she had signed the
stipulations, she wouldn’t have followed through with apologizing to the team and coaches.” Dkt. 28, at 9
(citing Dkt. 25-5, Ex. G, at 21:16-22:20). That one plaintiff may not have complied with the stipulations
once she was back on the team is irrelevant where Defendants never allowed her to rejoin the team in the
first place. A.G.’s testimony of what she would or would not have done if she had hypothetically been let
back on the team does not provide a constitutional basis for Defendants’ decision to dismiss her—or the
eight other Plaintiffs—from the cheerleading team.


MEMORANDUM DECISION AND ORDER - 25
of reserving their rights to engage in the grievance process. Dkt. 25-1, at 8.

       Moreover, Superintendent Smyer’s dismissal letter to Plaintiffs specifically states

Plaintiffs’ reservation of rights “is interpreted to be a desire to utilize the grievance

process as opposed to the solution propounded by the administration.” Dkt. 25-8, Ex. T,

at 2. Plaintiffs did not express such intentions, but Defendants could not lawfully punish

Plaintiffs for such intentions even if they had. Fundamental to the First Amendment is the

idea that “the prohibition of expression of one particular opinion, at least without

evidence that it is necessary to avoid material and substantial interference with

schoolwork or discipline, is not constitutionally permissible.” Tinker, 393 U.S. at 511.

Defendants do not argue Plaintiffs’ purported disagreement with the stipulations would

cause material and substantial interference with schoolwork or discipline. Thus,

Defendants could not constitutionally dismiss Plaintiffs from the cheerleading team

simply because Plaintiffs expressed they were dissatisfied with Defendants’ decision. As

the Supreme Court has stated, the “enduring lesson” of First Amendment law is “that the

government may not prohibit expression simply because it disagrees with its message[.]”

Texas v. Johnson, 491 U.S. 397, 416 (1989).

       Defendants also cite a number of alternative reasons Plaintiffs were purportedly

dismissed from the cheer team, including “violations of the Plaintiffs’ Cheer Handbook,

Cheer Constitution and Athletic Code, which actions included the Plaintiffs disrupting

and missing practice on the day of the sit-in, not giving 100% during a practice, creating

disunity amongst the cheerleading team and their insubordination towards their coach and

the high school administrators.” Dkt. 28, at 8. However, Defendants allowed two


MEMORANDUM DECISION AND ORDER - 26
cheerleaders who had participated in the sit-in, and who had thus engaged in each of the

aforementioned cheer code violations Plaintiffs committed—but who did not reserve their

rights to grieve the school’s decision—back on the cheerleading team. The only

distinction between the cheerleaders who were allowed back on the team and Plaintiffs

was that, unlike the two protesting cheerleaders who were allowed to rejoin the squad,

Plaintiffs reserved their rights to utilize the school district’s grievance process.9

Consequently, Defendants cannot establish that cheer code violations, as opposed to

Plaintiffs’ constitutionally protected reservation of rights, were the substantial or

motivating factor for their decision to dismiss Plaintiffs from the cheer team.

        c. Whether Defendants would have dismissed Plaintiffs in the absence of
           their reservation of rights

        Where, as here, Plaintiffs have established the three elements of a First

Amendment retaliation claim, “the government can escape liability by showing that it

would have taken the same action even in the absence of the protected conduct.” Keyser

v. Sacramento City Unified Sch. Dist., 265 F.3d 741, 750 (9th Cir. 2001) (quoting Bd. of

Cty. Comm’rs v. Umbehr, 518 U.S. 668, 675 (1996)). To make this showing, Defendants



9
  Defendants suggest the two girls who did not reserve their rights were allowed back on the team
“because they showed an apologetic attitude, and indicated that they genuinely wanted to be back on the
team and reconnect with the remaining members.” Dkt. 28, at 9-10. Although it is not clear from the
record how the two cheerleaders showed they were apologetic and wanted to reconnect with the team,
Superintendent Smyer made clear in his deposition that he believed they did so because they did not
reserve their rights to engage in the grievance process. When questioned, “just so I understand it, the
cheerleaders that did not submit the [reservation letter] were allowed back on the team?” Superintendent
Smyer responded: “Yeah. My interpretation was, when they signed this and brought it back without any
attachment, that they were accepting the expectations set forth and were going to comply with it.” Dkt.
25-3, Ex. A, at 52:23-53:5. Superintendent Smyer also unequivocally stated if Plaintiffs “had returned
[the October 5, 2017 stipulations] without qualification and complied with the expectations set forth, they
were back on. It is my understanding that, I think, two of them did just that.” Id. at 52:7-10.


MEMORANDUM DECISION AND ORDER - 27
again argue they did not punish Plaintiffs for reserving their grievance rights, but instead

dismissed Plaintiffs from the cheerleading team for “disrupting and missing practice the

day of the sit-in, not giving 100% during a practice, creating disunity amongst the

cheerleading team, and their insubordination towards their coach and the high school

administrators.” Dkt. 28, at 11.

       In Pinard, the Ninth Circuit held that to avoid liability for retaliation, defendants

must show more than that they “could have” punished the plaintiffs in the absence of the

protected speech, instead, “the burden is on the defendants to show through evidence that

they would have punished the plaintiffs under those circumstances.” 467 F.3d at 770

(emphasis in original) (quoting Settlegoode v. Portland Pub. Schs., 371 F.3d 503, 512

(9th Cir. 2004)). Defendants cannot make this showing as a matter of law. Although

Defendants could have dismissed Plaintiffs for the aforementioned cheer code violations,

the undisputed evidence establishes Defendants did not dismiss the two cheerleaders who

had also committed each of these violations. Instead, Defendants allowed the two

cheerleaders who had broken the cheer code and participated in the sit-in, but who did not

reserve their rights to grieve the school district’s decision, back on the cheerleading team.

As such, Defendants cannot satisfy their burden of establishing they would have taken the

same action of dismissing Plaintiffs even in the absence of Plaintiffs’ protected

reservation of rights. Id.

       d. Personal participation

       Defendants argue Plaintiffs fail to adequately allege personal participation by

individual defendants Superintendent Smyer, Assistant Superintendent Miller, and


MEMORANDUM DECISION AND ORDER - 28
Principal Power (collectively referred to hereinafter as “Individual Defendants”) in the

decision to punish Plaintiffs for the sit-in and to ultimately dismiss Plaintiffs from the

team. Defendants suggest dismissal against the Individual Defendants is appropriate

because in section 1983 actions, “each government official, his or her title

notwithstanding, is only liable for his or her own misconduct.” Dkt. 25-1, at 11 (quoting

Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)). Defendants contend absent proof

that “Superintendent Smyer, Assistant Superintendent Miller and Principal Power each

retaliated against the Plaintiffs for exercising their First Amendment rights, the Individual

Defendants cannot be liable.” Id.

       Plaintiffs’ Complaint named all three Individual Defendants in both Claim One

and Claim Two. During oral argument, Plaintiffs’ counsel conceded Superintendent

Smyer and Assistant Superintendent Miller were not involved in the decision to punish

Plaintiffs for the sit-in, and clarified that Plaintiffs are no longer pursuing Smyer and

Miller with respect to Claim One. Superintendent Smyer and Assistant Superintendent

Miller are accordingly dismissed from this action with respect to Claim One, and

Principal Power is the only remaining Individual Defendant Plaintiffs allege retaliated

against them for engaging in the sit-in.

       Summary judgment in favor of Principal Power on Claim One is inappropriate.

Although, as Defendants note, Principal Power was not at school the day of the sit-in, the

Complaint alleges Principal Power gave each plaintiff the written notice of their one-

week suspension, and, on October 5, 2017, his office gave each plaintiff a list of

additional punishments to which Plaintiffs and their parents were required to agree to be


MEMORANDUM DECISION AND ORDER - 29
let back on the cheerleading team. Dkt. 1, at ¶¶ 50-51. Principal Power testified in his

deposition that he drafted the October 5, 2017, suspension letter with the list of stipulated

requirements for Plaintiffs to re-join the cheerleading team. Dkt. 29-4, Ex. 4, at 40:2-14;

47:1-7. Principal Power confirmed that he agreed with each of the stipulations included in

the October 5, 2017, letter. Id. at 40:23-42:18. As Plaintiffs note, Principal Power “not

only conveyed the notice to add the punishment set forth in the October 5th Stipulations,

he individually participated in imposing those punishments on Plaintiffs.” Dkt. 29, at 13-

14 (citing Dkt. 29-4, Ex. 4, at 39:15-46:9). Such facts illustrate Principal Power’s

personal participation in Defendants’ purported First Amendment retaliation against

Plaintiffs for the sit-in. Thus, the Court denies summary judgment in favor of Principal

Power on Claim One.

       With respect to Claim Two, Plaintiffs have established the Individual Defendants

personally participated in dismissing Plaintiffs from the cheerleading team in violation of

Plaintiffs’ First Amendment rights. Plaintiffs alleged in their Complaint that

Superintendent Smyer, Assistant Superintendent Miller and Principal Power “in their

individual capacity and as the final decision-making authority on behalf of BHS and the

School District” made the decision to dismiss Plaintiffs from the cheer team after

receiving Plaintiffs’ reservation of rights. Dkt. 1, ¶ 71. The undisputed facts support this

allegation.

       Superintendent Smyer testified that he wrote the letter dismissing Plaintiffs from

the team, clarified that he decided Plaintiffs should be dismissed from the cheer team

after receiving their reservation of rights, and stated the school district’s policy gave him


MEMORANDUM DECISION AND ORDER - 30
the authority to make this decision. Dkt. 26-7, Ex. 3, at 11:3-13; 51:11-21; 54:9-22.

Superintendent Smyer also noted he made the decision to dismiss Plaintiffs after meeting

with Assistant Superintendent Miller and Principal Power, as well as with other members

of the administration and school board. Id. at 13:22-14:16. Although the school district’s

counsel assisted Superintendent Smyer with some of the language in the dismissal letter,

Smyer confirmed he was responsible for writing the letter. Id. at 15:1-5.

       Assistant Superintendent Miller testified that she participated in the October 6,

2017, meeting when the decision to dismiss Plaintiffs was made, that her signature was

on the October 7, 2017, letter dismissing Plaintiffs, and that she was one of the decision-

makers in deciding to kick the girls off of the cheerleading team. Dkt. 26-12, Ex. 7, at

17:1-15; 18:10-15. Principal Power testified he recommended the girls who had

submitted the reservation letter “needed to be dismissed from the squad.” Dkt. 26-10, Ex.

5, at 28:11-20. He noted he had “a lot of discussions” with Superintendent Smyer

regarding the decision to kick the girls off the team. Id. at 26:5-12. Principal Power also

confirmed he supported Superintendent Smyer’s decision to terminate Plaintiffs’ team

membership because “essentially they didn’t agree to the stipulations laid out on October

5th.” Id. at 84:7-14.

       Plaintiffs have alleged and proved Superintendent Smyer, Assistant

Superintendent Miller, and Principal Power together made the decision to dismiss

Plaintiffs from the cheer team for expressing their desire to continue to engage in the

district’s grievance process. Because such expression was protected under the First

Amendment and was the substantial and motivating factor for Plaintiffs’ dismissal, and


MEMORANDUM DECISION AND ORDER - 31
because dismissal from the cheer team would chill a person of ordinary firmness from

engaging in protected activity, Plaintiffs have established that the Individual Defendants,

through their own individual actions, violated the Constitution. Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009).

       e. Qualified Immunity

       Finally, Defendants seek summary dismissal of Plaintiffs’ claims against the

Individual Defendants on the basis of qualified immunity. Qualified immunity shields

public officials sued in their individual capacity from monetary damages, unless their

conduct violates clearly established law of which a reasonable person would have known.

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); Anderson v. Creighton, 483 U.S. 635,

638 (1987) (officials should be shielded from damages “as long as their actions could

reasonably have been thought consistent with the rights they are alleged to have

violated.”)

       Determining whether officials are protected by qualified immunity involves two

inquiries: (1) whether the official’s conduct violated a constitutional right; and (2) if so,

whether the right was clearly established at the time of the constitutional violation.

O’Brien, 818 F.3d at 936. Given the disputed facts regarding whether the sit-in was

protected under the First Amendment, the Court cannot make a qualified immunity

determination with respect to Claim One on summary judgment. However, for the

reasons discussed above, Plaintiffs have shown Defendants retaliated against them in

violation of their First Amendment rights and thus meet the first prong of the qualified

immunity analysis with respect to Claim Two.


MEMORANDUM DECISION AND ORDER - 32
       The second prong of the qualified immunity analysis requires the Court to

determine whether the right, defined according to the actual facts of the case, was clearly

established at the time of the constitutional violation. Skoog v. Cty. of Clackamas, 469

F.3d 1221, 1235 (9th Cir. 2006). “A right is ‘clearly established’ for purposes of qualified

immunity when its contours are sufficiently clear that reasonable officials would know

their actions violated that right.” J.C. ex rel. RC, 711 F.Supp.2d at 1124 (quoting

Layshock v. Hermitage Sch. Dist., 496 F. Supp. 2d 587, 603 (W.D. Pa. 2007)). To

determine whether a law is clearly established, the court “survey[s] the legal landscape”

and examines those cases that are “most like” the present case. Id. (quoting Trevino v.

Gates, 99 F.3d 911, 916-17 (9th Cir. 1996)). In the Ninth Circuit, “specific binding

precedent is not required to show that a right is clearly established for purposes of the

qualified immunity analysis.” Id. at 1125 (internal citations omitted). “In the absence of

binding precedent, district courts should look to ‘all available decisional law including

the decisions of state courts, other circuits, and district courts to determine whether the

right was clearly established.’” Id. (quoting Maraziti v. First Interstate Bank of Calif.,

953 F.2d 520, 525 (9th Cir. 1992)).

       Defendants suggest “there is no controlling authority indicating that when a

student disrupts a cheerleading practice/class, and then shows a continued threat of

disruption, that her First Amendment right will be violated when she is dismissed from

the cheerleading team.” Dkt. 25-1, at 18. In framing the inquiry, Defendants misstate the

facts since Defendants have not claimed or established Plaintiffs showed a continued

threat of disruption by reserving their rights to engage in the grievance process. Instead,


MEMORANDUM DECISION AND ORDER - 33
Defendants admit Plaintiffs’ reservation of rights was constitutionally protected

activity.10 Dkt. 25-1, at 6. Nor is such an extreme level of specificity required in order to

defeat a qualified immunity defense. Where the specific factual scenario of a given case

has not been previously litigated and decided, “the court may nonetheless find clearly

established law if ‘a general constitutional rule already identified in the decisional law

[applies] with obvious clarity to the specific conduct in question.’” J.C. ex rel. RC, 711 F.

Supp. 2d at 1125 (brackets in original) (quoting United States v. Lanier, 520 U.S. 259,

271 (1997)).

        At oral argument, Defendants relied heavily on Lowery v. Euverard, 497 F.3d 584,

587 (6th Cir. 2007) to argue the Individual Defendants’ actions were objectively

reasonable because they dismissed Plaintiffs based on a perceived threat to team unity

and morale. However, in Lowery, the Sixth Circuit held the speech at issue was not

constitutionally protected. Plaintiff football players in Lowery signed a petition stating

they hated their football coach and didn’t want to play for him. 497 F.3d at 586. The

Court held it was reasonable for defendant school officials to forecast the petition would

substantially disrupt the team. Id. at 593. Because the petition was not protected by

Tinker, the Lowery Court held defendants did not violate plaintiffs’ First Amendment


10
  As Defendants highlight with respect to the sit-in, if the reservation of rights reasonably led Defendants
to foresee substantial disruption of school activities, the reservation would not be constitutionally
protected under Tinker. 393 U.S. at 513. Defendants do not argue Plaintiffs’ reservation of rights actually
or potentially disrupted the educational process. Defendants do suggest Plaintiffs’ reservation of rights
indicated “further conflict that could reasonably be concluded to lead to continued disruption of team
unity.” Dkt. 25-1, at 16. The Court has rejected this contention, as, absent any other conduct by Plaintiffs,
the message Plaintiffs’ reservation of rights purportedly expressed cannot provide a legitimate basis for
dismissing Plaintiffs from the cheerleading team independent from the constitutionally protected
reservation of rights. See supra, section IV.b.


MEMORANDUM DECISION AND ORDER - 34
rights by removing them from the football team. Id. at 596. In light of such holding, the

Lowery Court did not need to address the second prong of the qualified immunity

analysis.

       Although the cases are factually similar, the qualified immunity inquiry is

distinguishable because the Court and the parties agree Plaintiffs’ reservation of rights

was constitutionally protected. Because, as discussed above, Plaintiffs’ dismissal was

substantially motivated by such constitutionally protected expression, Defendants

retaliated against Plaintiffs in violation of the First Amendment rights. With the first

prong of the qualified immunity analysis met, the Court must consider whether a

reasonable school official in the Individual Defendants’ shoes would have known that

taking disciplinary action against Plaintiffs in retaliation for reserving their grievance

rights violated the First Amendment.

       “Retaliation for engaging in protected speech has long been prohibited by the First

Amendment.” O’Brien, 818 F.3d at 936 (finding a reasonable official in school

administrators’ shoes would have known that taking disciplinary action against a student,

when such action was substantially motivated by student’s expression of his views,

violated his First Amendment rights). This principle has also been clearly applied in the

school sports setting. Pinard, 467 F.3d at 770; see also Seamons v. Snow, 206 F.3d 1021,

1030-31 (10th Cir. 2000) (football coach was not entitled to qualified immunity because

“coaches may not penalize players for engaging in peaceful speech activity which does

not create substantial disorder, materially disrupt class work, or invade the rights of

others”); Boyd v. Board of Directors of McGhee Sch. Dist., 612 F. Supp. 86, 93 (E.D.


MEMORANDUM DECISION AND ORDER - 35
Ark. 1985) (high school football coach held liable to black football players for depriving

them of the First Amendment rights by suspending them from football team for

remainder of season after players walked out of pep rally and boycotted scheduled game

in protest of racial inequality); Williams v. Eaton, 443 F.2d 422 (10th Cir. 1971) (finding

plaintiff football players stated claim for First Amendment retaliation against football

coach who dismissed them from the football team for wearing armbands in peaceful and

symbolic protest of racial discrimination).

        Where, as here, Defendants do not establish, or even suggest, that Plaintiffs’

reservation of rights created substantial disorder, materially disrupted class work, or

invaded the rights of others, a reasonable school official in the Individual Defendants’

shoes would have known that taking disciplinary action against Plaintiffs for reserving

their rights violated the First Amendment.11 As such, the Individual Defendants are not

entitled to qualified immunity on Claim Two.




11
  In their Motion for Summary Judgment, Defendants contend Plaintiffs must prove the Individual
Defendants were aware their actions violated the law, and argue the Individual Defendants did not dismiss
Plaintiffs from the cheerleading team with the intention of violating Plaintiffs’ First Amendment rights.
Dkt. 25-1, at 15-18. The Individual Defendants’ subjective intentions in dismissing Plaintiffs from the
team are irrelevant. Anderson v. Creighton, 483 U.S. 635, 641 (1987). While the qualified immunity
analysis used to have both an objective and subjective component, Wood v. Strickland, 420 U.S. 308, 322
(1975), the Supreme Court abolished the subjective prong in Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). In Harlow, the Court observed the subjective element of the qualified immunity standard created
disputed questions of fact concerning the defendant’s good faith that could not be resolved on summary
judgment. Id. at 816. In addition to undermining the general policies supporting the creation of the
qualified immunity defense, inquiry into a public official’s subjective motives could require “broad-
ranging discovery” that was “peculiarly disruptive of effective government.” Id. at 817. Thus, after
Harlow, “no other ‘circumstances’ are relevant to the issue of qualified immunity” except the objective
reasonableness of the defendant’s conduct as measured by reference to clearly established law. Davis v.
Scherer, 468 U.S. 183, 190 (1984) (quoting Harlow, 457 U.S. at 818).


MEMORANDUM DECISION AND ORDER - 36
                                     VI. ORDER

     For the foregoing reasons, IT IS HEREBY ORDERED:

     1. Defendants’ Motion for Summary Judgment (Dkt. 25) is DENIED;

     2. Pursuant to Plaintiffs’ counsel’s stipulation during oral argument, Plaintiffs no

        longer seek relief against Superintendent Smyer and Assistant Superintendent

        Miller for Claim One. Superintendent Smyer and Assistant Superintendent

        Miller are accordingly dismissed with respect to Claim One;

     3. Plaintiffs’ Motion for Partial Summary Judgment (Dkt. 26) is GRANTED.

        Although Plaintiffs are entitled to judgment finding Defendants liable for

        Claim Two, the issue of Plaintiffs’ damages with respect to Claim Two has

        been neither argued nor decided and is reserved for trial;

     4. By no later than August 5, 2019, the parties will need to submit their

        unavailable trial dates starting in January, 2020. Please also state how many

        days you believe it will take to try this matter. The Court will then enter a

        separate Trial Order that sets forth the trial date and various other pretrial

        deadlines.


                                                DATED: July 26, 2019


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 37
